DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 05/13/2022.  These drawings are acceptable.

Claim Objections
Claims 9-15 are objected to because of the following informalities: CPU in parenthesis in claim 1 and then referring to the CPU in the dependent claims. Applicant should remove the parenthesis, and referred to the control processing unit consistently throughout the claims.  

Response to Arguments
Applicant’s arguments, see pages 8-11 of the remarks, filed 05/13/2022, with respect to claims 9-16 have been fully considered and are persuasive.  The rejection  of 05/13/2022 has been withdrawn. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aikawa et al. (JP 2005/300044 A), hereafter referred to as “Aikawa.”

Regarding Claim 9: Aikawa teaches an icemaking system (see Figure 1 and 2) comprising: a refrigerant circuit (in piping 9) that executes a vapor compression refrigeration cycle (via compressor 8); a circulation circuit (via pump 5) that circulates solution as a cooling target of the refrigerant circuit; and a control device (22) that controls refrigerant evaporation temperature at the refrigerant circuit, wherein the circulation circuit (via pump 5) comprises a solution flow path (in piping 6) of: an ice generator (2); a solution tank (3) that stores the solution (brine); and a pump (5) that pressure feeds the solution to the solution flow path (in piping 6), the refrigerant circuit (in piping 9) comprises: an evaporator (1) of the ice generator (2); a compressor (8); a condenser (10); and an expansion valve (11), and the control device (22) comprises a central processing unit (paragraph [0022], lines 1-2) that adjusts evaporation temperature (via 25 and control valve 21) at the evaporator (1) to decrease as solute concentration (pumped by 5) of the solution increases (via control of valve 21, paragraphs [0023]-[0026]).  

 Regarding Claim 10: Aikawa teaches wherein the CPU: calculates target evaporation temperature based on a correlation (see paragraph [0021-0023], via calculation unit 23) between the solute concentration (brine concentration, paragraph [0004]) and the refrigerant evaporation temperature (controlled by 25), wherein the correlation is defined such that a temperature difference between freezing temperature of the solution (brine) and the refrigerant evaporation temperature (controlled by 25) increases as the solute concentration increases (via control of the control valve 21 controlled by temperature control valve unit 25 in correlation to information received from sensors 19 and 20 and unit 23), and adjusts the evaporation temperature (paragraph [0023], lines 1-5 via opening degree of valve 21) at the evaporator (1) to reach the target evaporation temperature thus calculated (paragraph [0022], lines 1-14). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Aikawa et al. (JP 2005/300044 A), hereafter referred to as “Aikawa,” in view of Goldstein (4,551,159), Gudnason (US 2012/0000217 A1), and Takenaka (JP 06-307684 A, translation provided by IDS).

Regarding Claim 11: Aikawa fails to teach wherein the ice generator is configured by a double pipe icemaker comprising an inner pipe and an outer pipe, the correlation includes: a first correlation for when the inner pipe has adjusted inner surface roughness; and a second correlation for when the inner pipe has unadjusted inner surface roughness.
Goldstein teaches wherein an ice generator (10) is configured by a double pipe icemaker (12 within 10) comprising an inner pipe (12) and an outer pipe (10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the ice generator is configured by a double pipe icemaker comprising an inner pipe and an outer pipe to the structure of Aikawa as taught by Goldstein in order to advantageously use the efficient configuration for heat transfer to make the ice slurry (see Goldstein, Column 5, lines 23-28).  
Aikawa modified supra fails to teach the correlation includes: a first correlation for when the inner pipe has adjusted inner surface roughness; and a second correlation for when the inner pipe has unadjusted inner surface roughness. 
Gudnason teaches a correlation includes: a first correlation for when an inner pipe (paragraph [0077], lines 23-35) has adjusted inner surface roughness (paragraph [0077], lines 23-35); and a second correlation for when the inner pipe (paragraph [0077], lines 23-35) has unadjusted inner surface roughness (paragraph [0077], lines 23-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the correlation includes: a first correlation for when the inner pipe has adjusted inner surface roughness; and a second correlation for when the inner pipe has unadjusted inner surface roughness to the structure of Aikawa modified supra as taught by Gudnason in order to advantageously control the ice-fraction formation (see paragraph [0077], lines 23-35 Gudnason). 

Regarding Claim 12: Aikawa modified supra fails to teach wherein the CPU: adjusts the evaporation temperature at the evaporator based on the first correlation when the ice generator has adjusted inner surface roughness; and adjusts the evaporation temperature at the evaporator based on the second correlation when the ice generator has unadjusted inner surface roughness. 
Gudnason teaches wherein a CPU (170, paragraph [0067], lines 1-5): adjusts an evaporation temperature (paragraph [0077], lines 1-35; paragraph 0067, lines 14-27) at the evaporator based on the first correlation when an ice generator (140) has adjusted inner surface roughness (paragraph [0077], lines 1-35; paragraph 0067, lines 14-27); and adjusts the evaporation temperature at the evaporator based on the second correlation when the ice generator (140) has unadjusted inner surface roughness (paragraph [0077], lines 1-35; paragraph 0067, lines 14-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the CPU: adjusts the evaporation temperature at the evaporator based on the first correlation when the ice generator has adjusted inner surface roughness; and adjusts the evaporation temperature at the evaporator based on the second correlation when the ice generator has unadjusted inner surface roughness to the structure of Aikawa modified supra as taught by Gudnason in order to advantageously provide control the ice-fraction formation (see paragraph [0077], lines 23-35 Gudnason).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Aikawa et al. (JP 2005/300044 A), hereafter referred to as “Aikawa,” in view of Takenaka (JP 06-307684 A, translation provided by IDS).

Regarding Claim 13: Aikawa fails to teach wherein the CPU outputs alarm information for warning a user that the solute concentration has a measurement value less than a first threshold. 
Takenaka teaches wherein a CPU (13) outputs alarm information for warning a user (via alarm lamp 14, paragraph [0015]) that a solute concentration (liquid mix in 1) has a measurement value less than a first threshold (paragraph [0024]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the CPU outputs alarm information for warning a user that the solute concentration has a measurement value less than a first threshold to the structure of Aikawa as taught by Takenaka in order to advantageously alert the user/operator of low levels to prevent system failure (see Takenaka, paragraph [0024]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Aikawa et al. (JP 2005/300044 A), hereafter referred to as “Aikawa,” in view of Aikara et al. (JP 01-210774 A), hereafter referred to as “Aikara.”
Regarding Claim 14: Aikawa fails to teach wherein the CPU: executes a reliability priority mode of prioritizing freezing prevention rather than icemaking capacity when a measurement value of the solute concentration is less than a second threshold; and executes a capacity priority mode of prioritizing icemaking capacity rather than freezing prevention when the measurement value of the solute concentration is equal to or more than the second threshold. 
Aikara teaches wherein a CPU (91, 92, 93): executes a reliability priority mode of prioritizing freezing prevention (to prevent locking, Ice Packing Factor, page 4 of the English translation, middle of page) rather than icemaking capacity when a measurement value of a solute concentration is less than a second threshold (ratio W2/W1), page 4 of the English translation, middle of page); and executes a capacity priority mode of prioritizing icemaking capacity rather than freezing prevention when the measurement value of the solute concentration (page 7 of the English translation, middle of page; see graph of Figure 4) is equal to or more than the second threshold (page 7 of the English translation, middle of page). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the CPU: executes a reliability priority mode of prioritizing freezing prevention rather than icemaking capacity when a measurement value of the solute concentration is less than a second threshold; and executes a capacity priority mode of prioritizing icemaking capacity rather than freezing prevention when the measurement value of the solute concentration is equal to or more than the second threshold to the structure of Aikawa as taught by Aikara in order to advantageously monitor the ice conditions in order to alter the performance of the ice maker to prevent ice locking (Ice Packing Factor, page 4 of the English translation, middle of page, of Aikara).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Aikawa et al. (JP 2005/300044 A), hereafter referred to as “Aikawa,” in view of Ogoshi et al. (US 2009/0266106 A1), hereafter referred to as “Ogoshi,” Wakatsuki et al. (US 2008/0216490 A1), hereafter referred to as “Wakatsuki.”

Regarding Claim 15: Aikawa fails to teach wherein the evaporation temperature at the evaporator is adjusted by: adjusting a frequency of the compressor of an inverter type, adjusting at least one of a full load or unload period and an unload percentage of the compressor of an unload type, adjusting an opening degree of the expansion valve, adjusting rotational speed of a fan, adjusting output of a heater that heats a flow-in pipe of the evaporator, and adjusting a flow rate of the solution. 
Ogoshi teaches wherein an evaporation temperature at an evaporator is adjusted by: adjusting a frequency of a compressor of an inverter type (paragraph [0331], lines 1-15), adjusting at least one of a full load or unload period and an unload percentage of the compressor of an unload type (101, paragraph [0341], lines 1-10), adjusting an opening degree of the expansion valve (paragraph [0316], lines 1-3), and adjusting a flow rate of the solution (via flow control valves, paragraph [0262], lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the evaporation temperature at the evaporator is adjusted by: adjusting a frequency of the compressor of an inverter type, adjusting at least one of a full load or unload period and an unload percentage of the compressor of an unload type, adjusting an opening degree of the expansion valve, and adjusting a flow rate of the solution to the structure of Aikawa as taught by Ogoshi in order to advantageously keep the slurry content stable (see paragraph [0017], lines Ogoshi).

Wakatsuki teaches adjusting rotational speed of a fan (FM, see Figure 2), and adjusting output of a heater (HV, see Figure 2) that heats a flow-in pipe of an evaporator (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided adjusting rotational speed of a fan, adjusting output of a heater that heats a flow-in pipe of the evaporator to the structure of Aikawa modified supra as taught by Wakatsuki in order to advantageously deice the evaporator (see Wakatsuki, paragraph [0049], lines 1-11). 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2008/0276629 A1), hereafter referred to as “Yamamoto,” in view of Matsumoto et al. (JP 10-019428 A), hereafter referred to as “Matsumoto.”

Regarding Claim 16: Yamamoto teaches a method of controlling evaporation temperature (via controller 100) at an evaporator (1a) of an ice generator (1f), where the evaporator (1a) in a refrigerant circuit (loop with 4) executes a vapor compression refrigeration cycle (via compressor 5) having solution as a cooling target (sea water), the method comprising: calculating target evaporation temperature based on a correlation between solute concentration (salt content %) and a refrigerant evaporation temperature (Freezing point, see Figures 3-5).  
Yamamoto fails to teach wherein the correlation is defined such that an icemaking amount increases as the solution has higher solute concentration; and adjusting the evaporation temperature at the evaporator to reach the target evaporation temperature thus calculated. 
Matsumoto wherein a correlation is defined such that an icemaking amount increases as a solution has higher solute concentration (paragraph [0011], lines 1-12); and adjusting the evaporation temperature at an evaporator (body 2 within 1) to reach the target evaporation temperature thus calculated (via controller 13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the correlation is defined such that an icemaking amount increases as the solution has higher solute concentration; and adjusting the evaporation temperature at the evaporator to reach the target evaporation temperature thus calculated to the structure of Yamamoto as taught by Matsumoto in order to advantageously prevent ice clogging of the treat transfer pipe inside of an ice making system (see Matsumoto, paragraph [0005], lines 1-5). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Menin (US 6,305,189 B1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        













	

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763